DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 1 June 2022. Claims 1-8, and 10-11 are pending and have been examined. Hence, this action has been made FINAL.
Any objections/rejections not mentioned in this office action from the previous office action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendment filed 16 May 2022 has been entered. Claims 1-8, and 10-11 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection.
Furthermore, Applicant's amendments necessitate new grounds for rejection. Hence, Applicant's arguments are moot in view of new grounds for rejection.  More specifically, the amendments of  “an external,” “wherein the audio system includes one or more internal speakers,” "adjusting, the audio balance of the one or more internal speakers based on the determined location of the external speaker," “wherein the audio system includes a first speaker and second speaker each having a left right balance, and wherein the left right balance of each speaker is adjusted relative to the location of the Bluetooth speaker,” and “channel volume output” necessitate new grounds for rejection.  As such, a new reference has been applied.  

Claim Objections
Claims 6, 8, and 11 are objected to because of the following informalities:
Line 1 of claim 6 should be changed from “wherein determining of the location […]” to “wherein determining the location” to maintain proper grammatical structure.
Line 3 of claim 8 should be changed from “located externally to a vehicle” to “located externally to the vehicle” to maintain proper antecedent basis.
Lines 11-12 of claim 8 should be changed from ” based on a determined location […]” to “based on the determined location” to maintain proper antecedent basis.
Line 14 of claim 8 should be changed from “having a left right balance […]” to “having a left/right balance” to maintain consistent terminology across the claim set.
Line 14 of claim 8 should be changed from “wherein the left right balance […]” to “wherein the left/right balance” to maintain consistent terminology across the claim set.
Lines 2-4 of claim 11 recite “adjusts the audio balance of the Bluetooth speaker by at least one of adjusting at least one of a left and right channel volume output of the Bluetooth speaker, or mixing output of the left and right channel volume output.”  More specifically, the key inventive aspects of the two limitations “adjusting […] a left and right channel volume output,” and ”mixing […] the left and right channel volume output” are “adjusting” and “mixing” of a “channel volume output.”  Based on the broadest reasonable interpretation (BRI) of the plain meaning of the claim language in view of the instant application specification, it is unclear exactly how the BRI of “mixing” a channel volume differs from the BRI of “adjusting” a channel volume.  Within the context of an audio channel volume, “mixing” can be an embodiment of “adjusting” and “adjusting” can be an embodiment of “mixing.”  Furthermore, the instant application specification does not disclose how “mixing” a channel volume differs from or amounts to significantly more than “adjusting” a channel volume.  Clarification in the claim language is needed to distinguish the two limitation as significantly different.
Lines 2-4 of claim 11 recite “adjusts the audio balance of the Bluetooth speaker by at least one of adjusting at least one of a left and right channel volume output of the Bluetooth speaker, or mixing output of the left and right channel volume output.”
The claim recites the phrase “at least one of” twice.  It is unclear if this is a typo or if the second instance of “at least one of” implies that at least one of the left or right channel volume outputs are adjusted.
If it’s a typo, the second instance of “at least one of” in line 3 should be omitted.  
If it’s not a typo, “by at least one of adjusting at least one of a left and right channel volume output” should be changed to “by at least one of adjusting at least one of left or right channel volume outputs.”  
For example, for clarification purposes, the phrase “at least one of a left and right” is a logically contradicting phrase because “at least one of” means an adjustment could be made to either output or both outputs.  However, “left and right” means an adjustment is made to both left and right without the option of one or the other but not both.  
Also, for clarification purposes, if “by at least one of adjusting at least one of left or right channel […]” is what is meant by Applicant, then this clearly refers to two separate channels (left and right) and therefore implies two channel volume outputs.  Therefore, the article “a” should be removed from “a left or right channel […]” and the plural “outputs” should be used, as in “by at least one of adjusting at least one of left or right channel volume outputs.”  In this case, the plural “outputs” should also be used in the second instance of the as-written term “channel volume output” in line 4 of the claim. 
Furthermore, in the as-written limitation “or mixing output of the left and right channel volume output,” is “mixing output” a separate newly introduced term in the claim and “or mixing output” is another option referred to by the first instance of “at least one of” mentioned earlier in the claim?  Is “mixing output” a typo that should refer to “mixing an output” or “mixing the output?”  If it means “mixing an output,” then just one output?  If it means “mixing the output,” is it referring to the previously introduced “channel volume output?”  In this case, it would effectively read “mixing the output of the […] output” (left and right channel volume output), which raises potential enablement concerns.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Lines 10-11 of claim 1 recite the limitation “adjusting, the audio balance of the one or more internal speakers based on the determined location of the external speaker.”  Subject matter for this limitation was not described in the specification, specifically the audio balance adjustment of one or more internal speaker(s) based on a location(s) of one or more external speaker(s).
	Lines 13-15 of claim 8 recite the limitation “wherein the audio system includes a first speaker and second speaker each having a left right balance, and wherein the left right balance of each speaker is adjusted relative to the location of the Bluetooth speaker.”  Subject matter for this limitation was not described in the specification, specifically the left/right balance adjustment of one or more internal speaker(s) based on a location(s) of one or more external speaker(s).
	Dependent claims are rejected because the dependent claims fail to remedy deficiency of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Winton et al. (US 2018/0181365; hereafter Winton) in view of Kofman et al. (US 2016/0286313; hereafter Kofman). 


		Regarding claim 1,
Winton teaches:
receiving, at an audio system of a vehicle, a direction finding signal operatively connected to the audio system of the vehicle and located external to the vehicle, wherein the audio system includes one or more internal speakers (see Winton ¶ 22, 32, 34, 41, 53: [22] The mobile device may be connected to the in-vehicle computing system via communication link [that] may be wired or wireless (e.g., via BLUETOOTH, WIFI, Near-Field Communication [NFC]). The communication link may provide sensor and/or control signals from various vehicle systems (such as vehicle audio system, [audio system of a vehicle] etc.) to the mobile device and may provide control (e.g., to control sound output within the vehicle) and/or display signals from the mobile device to the in-vehicle systems [receiving, at an audio system of a vehicle]; --[32] External device interface of in-vehicle computing system may be coupleable to and/or communicate with one or more external devices located external to vehicle [operatively connected to the audio system of the vehicle and located external to the vehicle]. The external devices may include a mobile device (e.g., connected via a Bluetooth) or an alternate Bluetooth-enabled device; --[34] Mobile device may aggregate data regarding positional information including locations.  The collected data may be transferred to external device interface; --[41] The in-vehicle computing system may receive positioning signals such as GPS signals [receiving, at an audio system of a vehicle, a direction finding signal] via one or more antennas; --[53] The LF speaker may be a tweeter located in door elsewhere at a height roughly equivalent to a side mirror or higher. The RF speaker may have a similar arrangement to LF speaker on the right side of the vehicle; --[54] The LR speaker and RR speaker may each be a woofer mounted in the rear shelf [wherein the audio system includes one or more internal speakers]; [Examiner interprets a mobile device to be any unfixed or portable device capable of wireless communication including short range wireless communication protocols for exchanging data between fixed and mobile devices (e.g. Bluetooth)]);
determining, by the audio system of the vehicle, a location (see Winton ¶ 41: The in-vehicle computing system may receive positioning signals such as GPS signals [determining, by the audio system of the vehicle, a location of the] via one or more antennas); 
adjusting, by the audio system of the vehicle, audio balance of the speaker based on a determined location of the speaker relative to the vehicle reference point (see Winton ¶ 45, 83, 88: [45] User interface includes a distance from a simulated stage (e.g., a sound source location) of [a] sound space/venue at which the output sound is to be perceived (e.g., a simulated listening location within the simulated venue). The distance from the simulated stage may represent a distance from the stage along a horizontal plane (e.g., a horizontal plane positioned at a floor of the stage, at a seat location in the venue, etc.). The distance from the simulated stage may additionally or alternatively represent a distance from the stage that includes an angle from the center of the stage, an elevation relative to the stage, etc. The distance may be represented by a number indicating a linear distance and an angle representing an azimuth extending between a location in the venue (e.g., a location at which the sound is to be perceived to be heard, which may be referred to as a listener location) and a stage of the venue (e.g., a location at which the sound is to be perceived to originate, which may be referred to as a sound source). In other examples, the distance may be represented by a number indicating a linear horizontal distance from the stage and a number indicating a linear vertical distance from the stage. In still other examples, the distance may be represented by a venue-specific designation, such as a section number indicating a region of the venue (e.g., first level, second level, floor, balcony, dress circle, mezzanine, etc.) and a row number indicating a location within that section (e.g., a distance from the front of that section, or a distance from the stage within that section); --[83] a control signal may be sent to speakers that are controlled via the user interface to adjust one or more audio parameters for sound output by the speakers in order to simulate sound that is output in the created and/or selected venue. The seating area portion of interactive element may include one or more selectable elements for specifying a particular location, relative to stage and/or another sound source, within the created/selected venue from which sound is to be perceived (e.g., a simulated listening location). Each selectable region may be associated with a different simulated listening location within the simulated listening environment (e.g., the created/selected venue). Responsive to selection of a region of the seating area, the sound output by the speakers [based on a determined location of the speaker] may be adjusted to simulate the sound as perceived in the created/selected venue [adjusting, by the audio system of the vehicle, audio balance of the speaker] while seated in the selected region [relative to the vehicle reference point]; --[88] method includes adjusting the particular audio parameter(s) according to the requested change.  The adjustment may include adjusting: a volume (setting a volume at a requested level), equalizer settings for one or more speakers, a balance of one or more speakers (e.g., relative volumes of different speakers [adjusting, by the audio system of the vehicle, audio balance of the speaker]to bias one or more speakers over one or more other speakers, or to balance the speakers to one another));
Winton does not expressly teach: receiving a direction finding signal from an external speaker operatively connected to the audio system; determining, by the audio system, a location of the external speaker relative to a reference point.
Kofman discloses:
receiving a direction finding signal from an external speaker operatively connected to the audio system (see Kofman ¶ 25, 50: [25] an acoustic device that can be used as a dock for a portable speaker. The acoustic device is configured to be connected to an AV device [operatively connected to the audio system]; --[50] operations can further include receiving a feedback signal from a speaker device. The feedback signal can include information on a relative position of the speaker device with respect to the [processing] device [receiving a direction finding signal] that performs operations of the process. The speaker device is a portable speaker [from an external speaker]). 
determining, by the audio system, a location of the external speaker relative to a reference point (see Kofman ¶ 25, 50: [25] an acoustic device that can be used as a dock for a portable speaker [the external speaker]. The acoustic device is configured to be connected to an AV device [the audio system]; --[50] operations can further include receiving a feedback signal from a speaker device. The feedback signal can include information on a relative position of the speaker device with respect to the [processing] device [determining, by the audio system, a location of the external speaker relative to reference point] that performs operations of the process. The speaker device is a portable speaker [the external speaker]);
adjusting, by the audio system, audio balance of the external speaker based on a determined location of the external speaker relative to the reference point (see Kofman ¶ 4, 73: [4] method includes receiving, at a processing device, an input signal representing audio from a media device, and receiving a feedback signal from a speaker device. The feedback signal includes information on a relative position of the speaker [location of the external speaker] device with respect to the processing device [relative to the reference point]. The method also includes processing the input signal based on the information from the feedback signal [based on a determined location of the external speaker] to generate an output signal configured to produce an acoustic output from the speaker device, [adjusting, by the audio system, the external speaker] and providing the output signal to the speaker device. --[73] the portable speaker [external speaker] can be docked on the acoustic device and the acoustic device can be connected to the media device [that] may output preprocessed two channel audio signal. In such cases, the equalization parameters can be adjusted [adjusting, by the audio system, audio balance of the external speaker] [to] correct the audio signal from the TV and make the signal suitable for home theater like acoustic output);
adjusting, the audio balance of the one or more internal speakers based on the determined location of the external speaker (see Kofman ¶ 3, 4, 7, 37, 38: [3] an input port configured to receive an input signal representing audio from a media device.  The first acoustic device also includes one or more processors configured to generate, from the input signal, a first signal for producing an acoustic output from the one or more transducers, and a second signal for producing an acoustic output from a second acoustic device [external speaker]. The first and second signals are generated from the input signal based on a feedback signal received from the second acoustic device; --[4] The feedback signal includes information on a relative position of the speaker device [determined location of the external speaker] with respect to the processing device; --[7] The first acoustic device can include multiple transducers [the one or more internal speakers]. The first signal can be configured to produce acoustic outputs from the multiple transducers. The second signal can be configured to produce acoustic outputs from multiple speaker devices. The acoustic output from one of the multiple speaker devices can be different from the acoustic output from another of the multiple speaker devices; --[37] The processing circuitry can be configured to determine new filter coefficients for adaptive filters disposed in the speakers 104 and/or the portable speaker 150 such that the new filter coefficients cause the speakers to together produce a target acoustic output. The acoustic outputs from the one or more speakers are then adjusted based on the corresponding new filter coefficients [adjusting, the audio balance of the one or more internal speakers]; --[38] if the distance is greater than a threshold, the processing circuit may determine that the portable speaker 150 [external speaker] has been taken outside a normal hearing range [based on the determined location of the external speaker], and accordingly adjust the signals for the speakers 104 [internal speakers] such that the speakers 104 independently provide the acoustic output of the media device). 
Winton and Kofman are considered to be analogous because they are from the field of audio reproduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving, at an audio system of a vehicle, a direction finding operatively connected to the audio system of the vehicle and located external to the vehicle; determining, by the audio system of the vehicle, a location; and adjusting, by the audio system of the vehicle, audio balance of the speaker based on a determined location of the speaker relative to the vehicle reference point, as taught by Winton, to incorporate receiving a direction finding signal from an external speaker operatively connected to an audio system; determining, by an audio system, a location of an external speaker relative to a reference point; adjusting, by the audio system, audio balance of the external speaker based on a determined location of the external speaker relative to the reference point; and adjusting, the audio balance of the one or more internal speakers based on the determined location of the external speaker, as disclosed by Kofman, in order to enhance a user listening experience using a portable device (see Kofman ¶ 1).

Regarding claim 8,
Winton teaches:
A vehicle, comprising (see Winton ¶4: an example method for adjusting audio output in a vehicle): 
a Bluetooth [device], located externally to the vehicle (see Winton ¶ 32: External device interface of in-vehicle computing system may be coupleable to and/or communicate with one or more external devices located external to vehicle. The external device may include a mobile device (e.g., connected via a Bluetooth wireless connection) or an alternate Bluetooth-enabled device);
an audio system configured to output audio external to the vehicle, wherein the audio system is an in-vehicle Bluetooth enabled audio system configured to (see Winton ¶ 22, 32: [22] The mobile device may be connected to the in-vehicle computing system via communication link. The communication link may be wireless (e.g., via BLUETOOTH [Bluetooth enabled]) and configured to provide two-way communication between the mobile device and the in-vehicle computing system.  The communication link may provide sensor and/or control signals from various vehicle systems (such as vehicle audio system, [wherein the audio system is an in-vehicle Bluetooth enabled audio system configured to] etc.) to the mobile device and may provide control (e.g., to control sound output); --[32] External device interface of in-vehicle computing system may be coupleable to and/or communicate with one or more external devices located external to vehicle [configured to output audio external to the vehicle]. The external device may include a mobile device (e.g., connected via a Bluetooth wireless connection) or an alternate Bluetooth-enabled device):
receive a direction finding signal from [an external device] (see Winton ¶ 34, 41: [34] Mobile device may aggregate data regarding positional information including locations.  The collected data may be transferred to external device interface; --[41] The in-vehicle computing system may receive positioning signals such as GPS signals [receiving, at an audio system of a vehicle, a direction finding signal] via one or more antennas); 
determine a location (see Winton ¶ 41: The in-vehicle computing system may receive positioning signals such as GPS signals [determining a location] via one or more antennas); 
adjust an audio balance of the speaker, and the audio system, based on a determined location of the speaker relative to the vehicle reference point (see Winton ¶ 45, 83, 88: [45] User interface includes a distance from a simulated stage (e.g., a sound source location) of [a] sound space/venue at which the output sound is to be perceived (e.g., a simulated listening location within the simulated venue). The distance from the simulated stage may represent a distance from the stage along a horizontal plane (e.g., a horizontal plane positioned at a floor of the stage, at a seat location in the venue, etc.). The distance from the simulated stage may additionally or alternatively represent a distance from the stage that includes an angle from the center of the stage, an elevation relative to the stage, etc. The distance may be represented by a number indicating a linear distance and an angle representing an azimuth extending between a location in the venue (e.g., a location at which the sound is to be perceived to be heard, which may be referred to as a listener location) and a stage of the venue (e.g., a location at which the sound is to be perceived to originate, which may be referred to as a sound source). In other examples, the distance may be represented by a number indicating a linear horizontal distance from the stage and a number indicating a linear vertical distance from the stage. In still other examples, the distance may be represented by a venue-specific designation, such as a section number indicating a region of the venue (e.g., first level, second level, floor, balcony, dress circle, mezzanine, etc.) and a row number indicating a location within that section (e.g., a distance from the front of that section, or a distance from the stage within that section); --[83] a control signal may be sent to speakers that are controlled via the user interface to adjust one or more audio parameters for sound output by the speakers in order to simulate sound that is output in the created and/or selected venue. The seating area portion of interactive element may include one or more selectable elements for specifying a particular location, relative to stage and/or another sound source, within the created/selected venue from which sound is to be perceived (e.g., a simulated listening location). Each selectable region may be associated with a different simulated listening location within the simulated listening environment (e.g., the created/selected venue). Responsive to selection of a region of the seating area, the sound output by the speakers [based on a determined location of the speaker] may be adjusted to simulate the sound as perceived in the created/selected venue [adjust an audio balance of the speaker] while seated in the selected region [relative to the vehicle reference point]; --[88] method includes adjusting the particular audio parameter(s) according to the requested change.  The adjustment may include adjusting: a volume (setting a volume at a requested level), equalizer settings for one or more speakers, a balance of one or more speakers (e.g., relative volumes of different speakers [adjust an audio balance of the speaker, and the audio system]to bias one or more speakers over one or more other speakers, or to balance the speakers to one another)),
wherein the audio system includes a first speaker and second speaker each having a left right balance (see Winton ¶ 52: The vehicle includes at least one pair of surround speakers [the audio system includes a first speaker and second speaker each having a left right balance]. The surround speakers may include a left side speaker (LS speaker) and a right side speaker (RS speaker)).
Winton does not expressly teach a Bluetooth speaker, receive a direction finding signal from the Bluetooth speaker, determine a location of the Bluetooth speaker relative to a vehicle reference point, adjust an audio balance of the Bluetooth speaker, and the audio system, based on a determined location of the Bluetooth speaker relative to the reference point, wherein the left right balance of each speaker is adjusted relative to the location of the Bluetooth speaker, 
Kofman discloses:
a Bluetooth speaker (see Kofman ¶ 23: Portable battery-operated wireless speakers can be used for delivering near-field acoustic experiences.  A portable speaker can be paired with a media device such that the portable speaker delivers acoustic signals based on signals wirelessly communicated to the portable speaker from the media device. Wireless technology such as Bluetooth® can be used for pairing the portable speaker to the media device)
receive a direction finding signal from the Bluetooth speaker (see Kofman ¶ 23, 50: [23] Wireless technology such as Bluetooth® can be used for pairing the portable speaker to the media device [Bluetooth speaker]; --[50] operations can further include receiving a feedback signal from a speaker device. The feedback signal can include information on a relative position of the speaker device with respect to the [processing] device [receive a direction finding signal] that performs operations of the process. The speaker device is a portable speaker [from the Bluetooth speaker]). 
determine a location of the Bluetooth speaker relative to a vehicle reference point (see Kofman ¶ 23, 50: [23] Wireless technology such as Bluetooth® can be used for pairing the portable speaker [the Bluetooth speaker] to the media device; --[50] operations can further include receiving a feedback signal from a speaker device. The feedback signal can include information on a relative position of the speaker device with respect to the [processing] device [determine a location of the Bluetooth speaker relative to a vehicle reference point] that performs operations of the process. The speaker device is a portable speaker [the Bluetooth speaker]);
adjust an audio balance of the Bluetooth speaker, and the audio system, based on a determined location of the Bluetooth speaker relative to the reference point (see Kofman ¶ 4, 23, 73: [4] method includes receiving, at a processing device, an input signal representing audio from a media device, and receiving a feedback signal from a speaker device. The feedback signal includes information on a relative position of the speaker [location of the Bluetooth speaker] device with respect to the processing device [relative to the reference point]. The method also includes processing the input signal based on the information from the feedback signal [based on a determined location of the Bluetooth speaker] to generate an output signal configured to produce an acoustic output from the speaker device, [adjusting the Bluetooth speaker] and providing the output signal to the speaker device; --[23] Wireless technology such as Bluetooth® can be used for pairing the portable speaker [the Bluetooth speaker] to the media device; --[73] the portable speaker [Bluetooth speaker] can be docked on the acoustic device and the acoustic device can be connected to the media device [that] may output preprocessed two channel audio signal. In such cases, the equalization parameters can be adjusted [adjusting an audio balance of the Bluetooth speaker, and the audio system] [to] correct the audio signal from the TV and make the signal suitable for home theater like acoustic output);
wherein the left right balance of each speaker is adjusted relative to the location of the Bluetooth speaker (see Kofman ¶ 3, 4, 7, 37, 38: [3] an input port configured to receive an input signal representing audio from a media device.  The first acoustic device also includes one or more processors configured to generate, from the input signal, a first signal for producing an acoustic output from the one or more transducers, and a second signal for producing an acoustic output from a second acoustic device [Bluetooth speaker]. The first and second signals are generated from the input signal based on a feedback signal received from the second acoustic device; --[4] The feedback signal includes information on a relative position of the speaker device [the location of the Bluetooth speaker] with respect to the processing device; --[7] The first acoustic device can include multiple transducers [each speaker]. The first signal can be configured to produce acoustic outputs from the multiple transducers. The second signal can be configured to produce acoustic outputs from multiple speaker devices. The acoustic output from one of the multiple speaker devices can be different from the acoustic output from another of the multiple speaker devices; --[37] The processing circuitry can be configured to determine new filter coefficients for adaptive filters disposed in the speakers 104 and/or the portable speaker 150 such that the new filter coefficients cause the speakers to together produce a target acoustic output. The acoustic outputs from the one or more speakers are then adjusted based on the corresponding new filter coefficients [the left right balance of each speaker is adjusted]; --[38] if the distance is greater than a threshold, the processing circuit may determine that the portable speaker 150 [external speaker] has been taken outside a normal hearing range [relative to the location of the Bluetooth speaker], and accordingly adjust the signals for the speakers 104 [each speaker] such that the speakers 104 independently provide the acoustic output of the media device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a vehicle; a Bluetooth [device] located externally to the vehicle; receiving a direction finding signal from an external device; determining a location; and adjusting an audio balance of the speaker and the audio system based on a determined location of the speaker relative to a vehicle reference point; as taught by Winton, to incorporate a Bluetooth speaker; receiving a direction finding signal from the Bluetooth speaker; determining a location of the Bluetooth speaker relative to a vehicle reference point; adjusting an audio balance of the Bluetooth speaker and the audio system based on a determined location of the Bluetooth speaker relative to the reference point; and a left right balance of each speaker being adjusted relative to the location of the Bluetooth speaker, as disclosed by Kofman, in order to enhance a user listening experience using a portable device (see Kofman ¶ 1).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al.
 (US 20150256954; hereafter Carlsson) in view of Dudar (US 20180222384) in view of Jeong et al. (KR 20150128616; hereafter Jeong) and further in view of Lee et al. (US-10,171,911; hereafter Lee). 

Regarding claim 1,
Carlsson teaches: 
receiving, at an audio system (see Carlsson ¶ 3: invention automatically activates or deactivates networked speakers of an audio system), 
a direction finding signal from [a] speaker operatively connected to the audio system (see Carlsson ¶ 33, 42: [33] speakers connected to audio system over wireless links; --[42] speaker location may be obtained for each speaker identification (ID), position information may be received from each speaker as sensed by a global positioning satellite (GPS) receiver on the speaker, or as determined using Wi-Fi (via the speaker's MAC address, Wi-Fi signal strength, triangulation, etc. using a Wi-Fi transmitter associated with each speaker location, which may be mounted on the respective speaker), ultra-wideband (UWB) locating principles, etc. to determine speaker location; [In Carlsson’s invention, speakers operatively connected to an audio system are located using each speaker’s identification, GPS receiver, or other wireless communication method.  Since Carlsson’s invention is able to control whether or not audio is reproduced through each speaker of the audio system, it is itself a part of the audio system.  Furthermore, since the speakers are able to reproduce audio sent to it by an audio source, they are operatively connected to, and themselves are a part of, the audio system.  In this teaching, Carlsson’s invention wirelessly receives position information from each speaker, or the position information is determined using a triangulation routine]).
 determining, by the audio system […], a location of the speaker relative to a […] reference point (see Carlsson ¶ 42: speaker location obtained; [an audio system determines its speaker location(s) relative to walls in a room (a reference point) and stores them in audio system hardware]).
Carlsson does not teach a speaker operatively connected to the audio system of the vehicle and located external to the vehicle.
Dudar discloses:
an audio system of a vehicle (see Dudar ¶ 15, 19: [15] internal speaker positioned to emit sound within a cabin of the vehicle.; --[19] infotainment head unit input),
an external speaker (see Dudar ¶ 22: external speaker located on an exterior surface [of the vehicle])
an external speaker operatively connected to the audio system of the vehicle and located external to the vehicle (see Dudar ¶ 2, 19, 22: [2] media audio; --[19] infotainment head unit input; --[22] external speaker located on an exterior surface; [Dudar discloses an external speaker located on an exterior surface of a vehicle that reproduces media audio (e.g., radio, streamed music, audio books, podcasts, etc.), from a device input source, outside of and in a direction away from a cabin of the vehicle]).
wherein the audio system includes one or more internal speakers (see Dudar ¶ 15: as used herein, an internal speaker refers to a speaker of a vehicle that is positioned and/or oriented to emit sound within a cabin of the vehicle)
Carlsson and Dudar are considered to be analogous because they are from the field of audio reproduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified receiving a direction finding signal from a speaker connected to an audio system and locating a speaker relative to a reference point, as taught by Carlsson, to incorporate a vehicle, an audio system of a vehicle, an external speaker located external to the vehicle, and external and internal speakers connected to the audio system of the vehicle, as disclosed by Dudar, in order to reproduce audio for people located outside the cabin of, and to people nearby, the vehicle (see Dudar ¶ 22: external speaker presents audio).
Furthermore, regarding claim 1, the combination of Carlsson and Dudar do not disclose adjusting, by the audio system […], audio balance of the speaker based on the determined location of the speaker relative to the […] reference point.  
Examiner interprets the broadest reasonable interpretation of “audio balance” to encompass the audible perception of an audio signal, with respect to audio gain, frequency response, dynamic response, and/or content (e.g. instrumentation, voice, or other audio production means), as reproduced through a speaker configuration.
Jeong discloses:
adjusting, by the audio system, audio balance of the speaker (see Jeong ¶ 12, 28: [12] input source adjusted using WFS; --[28] size and central point of listener sweet spot) 
based on a determined location of the speaker relative to the reference point (see Jeong ¶ 13: estimate location of user and speakers [Jeong discloses an input audio signal’s sound field is adjusted by an audio system using wavefield synthesis (WFS) so that the sonic image of the output signal reproduced by the speakers (audio balance of the speaker), has a sonic sweet spot relative to the location of the audio system’s speakers and the location of a listener in the reproduced sound field (determined location of the speaker relative to the reference point)]).
Carlsson, Dudar, and Jeong are considered to be analogous because they are from the field of audio reproduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving a direction finding signal from a speaker connected to an audio system, locating a speaker relative to a reference point, a vehicle, an audio system of a vehicle, an external speaker located external to the vehicle, and external and internal speakers connected to the audio system of the vehicle, as taught by Carlsson and Dudar, to incorporate adjusting audio balance of a speaker by an audio system based on a determined location of the speaker relative to the reference point, as disclosed by Jeong, in order to provide the optimal acoustic reproduction of an input audio signal given a user’s speaker configuration (see Jeong ¶ 13: optimal acoustic is reproduced). 
Furthermore, regarding claim 1, the combination of Carlsson, Dudar, and Jeong do not disclose adjusting the audio balance of the one or more speakers based on the determined location of [another] speaker.
Lee discloses:
adjusting the audio balance of the one or more internal speakers based on the determined location of the external speaker (see Lee col 2:33-41, col 5:49-53, col 5:65- col 6:57: [col 5:49-53] device may obtain position information about the main speaker [one or more internal speakers] and the auxiliary speaker [determined location of the external speaker]. For example, the device may set a central axis with respect to positions of the main speaker and the user, and may calculate a distance between the auxiliary speaker [determined location] and the center axis; --[col 2:33-41] there is provided a method, performed by a device, of processing an audio signal [that] includes dividing the audio signal into a main signal and a background signal, obtaining position information about a main speaker and an auxiliary speaker, mixing the main signal and the background signal, based on the [speaker] position information, and outputting the mixed main signal and the mixed background signal to the main speaker and the auxiliary speaker [external speaker], respectively; --[col 5:65- col 6:57] The device may determine gain values, based on the distance between the auxiliary speaker and the central axis [based on the determined location of the external speaker] which is calculated based on the [position] information about the main speaker and the auxiliary speaker, and may mix the main signal and the background signal, based on the determined gain values [adjusting the audio balance].  The device may determine gains to be applied to the main signal and the background signal, respectively, based on the position information of the speakers, and may perform mixing by using the main signal and the background signal to which the different gains are applied. When the distance between the central axis and the auxiliary speaker is decreased, the gain value to be applied to the main signal that may be mixed with the background signal and may be output from the auxiliary speaker may be determined as a large value.  When the distance between the central axis and the auxiliary speaker is increased, the gain value to be applied to the background signal that is to be mixed with the main signal and is to be output from the main speaker may be determined as the large value.
Carlsson, Dudar, Jeong, and Lee are considered to be analogous because they are from the field of audio reproduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving a direction finding signal from a speaker connected to an audio system, locating a speaker relative to a reference point, a vehicle, an audio system of a vehicle, an external speaker located external to the vehicle, external and internal speakers connected to the audio system of the vehicle, and adjusting audio balance of a speaker by an audio system based on a determined location of the speaker relative to the reference point, as taught by Carlsson, Dudar, and Jeong, to incorporate adjusting the audio balance of the one or more speakers based on the determined location of a different speaker, as disclosed by Lee, in order to provide optimal audio for listeners when using wireless speakers whose position may be changed by the user  (see Lee col 1:20-35: user may listen to audio using a plurality of speaker apparatuses. However, in a case of a wirelessly-connectable speaker apparatus, position movement of the speaker apparatus may frequently occur. Since audio performance provided to the user may vary according to a position of the speaker apparatus, if audio is output without consideration of the position of the speaker apparatus, optimal audio may not be provided to the user. When a plurality of speakers are used, an optimal audio effect may be provided in consideration of position information of each of the speakers). 

Regarding claim 2, Carlsson in view of Dudar in view of Jeong and further in view of Lee teach all of the limitations of claim 1 above.
Carlsson further teaches: 
wherein the speaker comprises a Bluetooth speaker (see Carlsson ¶ 31, 33, 47: [33] audio system sends audio to speakers over wireless links; --[31] audio system Bluetooth-enabled; --[47] audio system communicates wirelessly via Bluetooth with speakers; [Examiner interprets “Bluetooth speaker” to be any speaker or loudspeaker electrically or mechanically coupled, to either the loudspeaker or the loudspeaker’s mechanical housing, to circuitry that enables the exchange of data between fixed and/or mobile devices, via either Bluetooth or other short-range wireless data communication protocols”]).
	Dudar further discloses:
the external speaker (see Dudar ¶ 22: external speaker located on an exterior surface [of the vehicle]).
wherein the audio system comprises an in-vehicle Bluetooth-enabled audio system (see Dudar ¶ 24: [Dudar discloses a vehicle communication module that includes wireless network interfaces that enable communication with external networks; including receiving audio, wirelessly via Bluetooth, and reproducing said audio through vehicle speakers]).
Where the motivation to combine is the same as previously presented.

Regarding claim 3, Carlsson in view of Dudar in view of Jeong and further in view of Lee teach all of the limitations as in claim 1 above.
Dudar further discloses: 
receiving streamed audio from a source device (see Dudar ¶ 19, 24: [19] input device of an infotainment head unit; --[24] receiving media audio from mobile device) 
operatively connected to the audio system (see Dudar ¶ 24: audio streamed media audio presented  via vehicle speakers; [Dudar teaches a vehicle audio system that receives audio, at the communication module input of an infotainment head, via a mobile device, and reproduces said audio through the vehicle audio system speaker(s)]).
Where the motivation to combine is the same as previously presented.

Regarding claim 4, Carlsson in view of Dudar in view of Jeong and further in view of Lee teach all of the limitations of claim 1 above.
Dudar further discloses:
one or more internal speakers (see Dudar ¶ 15: as used herein, an internal speaker refers to a speaker of a vehicle that is positioned and/or oriented to emit sound within a cabin of the vehicle)
Jeong further discloses:
wherein the adjusting of the audio balance of the one or more speakers comprises adjusting a left/right balance of the one or more speakers (see Jeong ¶ 12, 28: [12] input source is adjusted using WFS; --[28] sweet point size and central point adjusted in projected sound field of audio system speakers; [Jeong discloses an input audio signal’s sound field is adjusted by an audio system using wavefield synthesis (WFS) so that the sonic image of the output signal reproduced by the speakers (left/right balance of the speaker), has a sonic sweet spot relative to the location of the audio system’s speakers and the location of a listener in the reproduced sound field].  Examiner interprets the broadest reasonable interpretation of “left/right balance” to encompass the audible perception of a non-monophonic audio signal, with respect to audio gain, frequency response, dynamic response, and/or content (e.g. instrumentation, voice, or other audio production means), as reproduced through a speaker configuration).
Where the motivation to combine is the same as previously presented.

Regarding claim 5, Carlsson in view of Dudar in view of Jeong and further in view of Lee teach all of the limitations as in claim 1 above.
Dudar further discloses:
the one or more internal speakers (see Dudar ¶ 15: as used herein, an internal speaker refers to a speaker of a vehicle that is positioned and/or oriented to emit sound within a cabin of the vehicle)
Jeong further discloses:
wherein the adjusting of the audio balance of the one or more speakers (see Jeong ¶ 12, 28: [12] input source is adjusted using WFS; --[28] sweet point size and central point adjusted in projected sound field of audio system speakers) 
is performed automatically (see Jeong ¶ 21, 23: [21] processor introduction; --[23] where the processor determines input audio conversions to be reproduced by audio system speaker(s); [Jeong teaches an audio system processor that determines/performs the adjustments made to the input audio signal that are then reproduced by the audio system speaker(s)]). 
Where the motivation to combine is the same as previously presented.

Regarding claim 6, Carlsson in view of Dudar in view of Jeong and further in view of Lee teach all of the limitations as in claim 1 above.
Carlsson further teaches: 
wherein determining of the location of the speaker comprises at least one of determining an angle of arrival or angle of departure calculation regarding the direction finding signal (see Carlsson ¶ 42, 47: [42] wireless transmitter mounted on speaker(s); --[47] triangulation routine and speaker tags),
and determining a location through trilateration via a plurality of locator receivers and a tag associated with the speaker (see Carlsson ¶ 30, 42, 47: [30] GPS and altimeter receivers to determine speaker location; --[42] wireless transmitter or GPS receiver mounted on speaker(s); --[47] GPS receiver and speaker tags; [Carlsson teaches an audio system that includes a GPS receiver and altimeter, both configured to receive geographic position information from at least one satellite (a plurality of locator receivers), and that audio system speaker location may be determined using GPS (trilateration), or triangulation using tags mounted on the audio system speaker(s) (determining an angle of arrival or angle of departure calculation regarding the direction finding signal)]].
Dudar further discloses:
an external speaker (see Dudar ¶ 22: external speaker located on an exterior surface [of the vehicle])
Where the motivation to combine is the same as previously presented.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al. (US 20150256954; hereafter Carlsson) in view of Dudar (US 20180222384) in view of Jeong et al. (KR 20150128616; hereafter Jeong) in view of Lee et al. (US-10,171,911; hereafter Lee), as applied in claim 1 above, and further in view of Akio (JP 2012049967).
Regarding claim 7, Carlsson in view of Dudar in view of Jeong and further in view of Lee teach all of the limitation of claim 1 above. 
Dudar further discloses:
externally to the vehicle (see Dudar ¶ 22: external speaker [Dudar discloses an external speaker located on an exterior surface of a vehicle that reproduces media audio (e.g., radio, streamed music, audio books, podcasts, etc.), from a device input source, outside of and in a direction away from a cabin of the vehicle]).
Where the motivation to combine is the same as previously presented.
Furthermore, regarding claim 7, the combination of Carlsson, Dudar, Jeong, and Lee do not disclose wherein the adjusting of the audio balance comprises emulating in-vehicle audio balance experience.
Akio discloses:
wherein the adjusting of the audio balance comprises emulating in-vehicle audio balance experience (see Akio ¶ 40-41, 43-44: [40] speaker position mapping system; --[41] speaker position storage; --[43-44] sound channel redistribution and reproduction determination description; [Akio teaches an audio device that adjusts an input audio signal, based on the spatial parameters and location(s) of an original speaker configuration (emulating in-vehicle audio balance experience), for optimized spatial reproduction on a second, different speaker configuration (adjusting of the audio balance)]).
Carlsson, Dudar, Jeong, Lee, and Akio are considered to be analogous because they are from the field of audio reproduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Carlsson, Dudar, Jeong, and Lee to incorporate the disclosure of Akio so that an audio signal reproduced through a second set of speakers coincides, at a given listening point, with the audio signal reproduced through a first set of reproduction speakers (see Akio ¶ 12: original speaker coincides with reproduced acoustic signal).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US 20180222384) in view of Carlsson et al. (US 20150256954; hereafter Carlsson) in view of Jeong et al. (KR 20150128616; hereafter Jeong) and further in view of Lee et al. (US-10,171,911; hereafter Lee).
Regarding claim 8, 
Dudar teaches:
a vehicle, comprising: a speaker, located externally to the vehicle (see Dudar ¶ 22: external speaker, emit sound outside the vehicle);
an audio system configured to output audio external to the vehicle, wherein the audio system is an in-vehicle Bluetooth enabled audio system (see Dudar ¶ 24: communication module, Bluetooth; [Dudar teaches an external speaker located on an exterior surface of a vehicle that reproduces media audio (e.g., radio [audio source device], streamed music) via wireless Bluetooth interface at the audio system communication module.  The audio is reproduced outside of and in a direction away from a cabin of the vehicle]). 
wherein the audio system includes a first speaker and second speaker (see Dudar ¶ 13: users utilize one or more speakers located within the cabin [of the vehicle]).
Dudar does not disclose configured to: receive a direction-finding signal from the Bluetooth speaker; determine a location of the Bluetooth speaker relative to a […] reference point.
Carlsson discloses: 
a Bluetooth speaker (see Carlsson ¶ 47: speakers report locations via Bluetooth)
configured to: receive a direction-finding signal from the Bluetooth speaker (see Carlsson ¶ 47: speakers report locations via Bluetooth, triangulation routine); 
determine a location of the Bluetooth speaker relative to a reference point (see ¶ 42: speaker locating, correlated to room in which speaker disposed by noting location of walls) [Carlsson discloses an audio system that determines its speaker location(s) wirelessly via Bluetooth or a triangulation routine (receive a direction-finding signal from the Bluetooth speaker) relative to walls in a room (a reference point) and stores them in audio system hardware].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified a vehicle, the vehicle comprising: a Bluetooth-enabled audio system; first, second, and external speakers; the system configured to output audio to the external speaker located externally to the vehicle; as taught by Dudar, to incorporate a Bluetooth speaker, receiving a direction-finding signal from the Bluetooth speaker and determining a location of the Bluetooth speaker relative to a reference point, as disclosed by Carlsson, in order to optimize speaker settings for a particular listening space based on speaker location(s) in said listening space (see Carlsson ¶ 2: optimize speaker settings).
Furthermore, regarding claim 8, the combination of Dudar and Carlsson do not disclose adjust an audio balance of the […] speaker, and the audio system, based on the determined location of the […] speaker relative to the […] reference point.
Jeong discloses: 
and adjust an audio balance of the speaker, and the audio system, (see Jeong ¶ 12-13, 28: [12-13] input source adjusted using WFS; --[28] size and central point of listener sweet point adjusted in the projected sound field of audio system speakers) 
based on the determined location of the speaker relative to the reference point, (see Jeong ¶ 13, 28: [13] location of the user and speakers are estimated; --[28] size and central point of listener sweet point adjusted in the projected sound field of the audio system speakers [Jeong discloses that an input audio signal’s sound field is adjusted by an audio system using wavefield synthesis (WFS) so that the sonic image of the output signal reproduced by the speakers (audio balance of the speaker), has a sonic sweet spot relative to the location of the audio system’s speakers and the location of a listener in the reproduced sound field (determined location of the speaker relative to the […] reference point)]).
a first speaker and second speaker each having a left right balance (see Jeong ¶ 40: output speaker format can be R (right) channel and L (left) channel)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a vehicle, the vehicle comprising: a Bluetooth-enabled audio system; first, second, and external speakers; the system configured to output audio to the external speaker located externally to the vehicle, a Bluetooth speaker, receiving a direction-finding signal from the Bluetooth speaker and determining a location of the Bluetooth speaker relative to a reference point, as disclosed by Carlsson and Dudar, to incorporate adjusting an audio balance of a speaker and an audio system based on the determined location of the speaker relative to the reference point, and a first speaker and second speaker each having a left/right balance, as disclosed by Jeong, in order to provide the optimal acoustic reproduction of an input signal given a user’s audio system speaker configuration (see Jeong ¶ 13: optimal acoustic is reproduced).
Furthermore, regarding claim 8, the combination of Dudar, Carlsson, and Jeong do not disclose and wherein the left right balance of each speaker is adjusted relative to the location of the Bluetooth speaker.
		Lee discloses:
and wherein the left right balance of each speaker is adjusted relative to the location of the […] speaker (see Lee col 2:33-41, col 5:49-53, col 5:65- col 6:57: [col 5:49-53] device may obtain position information about the main speaker and the auxiliary speaker [location of the speaker]. The device may set a central axis with respect to positions of the main speaker and the user, and may calculate a distance between the auxiliary speaker and the center axis; --[col 2:33-41] there is provided a method, performed by a device, of processing an audio signal [that] includes dividing the audio signal into a main signal and a background signal, obtaining position information about a main speaker and an auxiliary speaker, mixing the main signal and the background signal, based on the [speaker] position information, and outputting the mixed main signal and the mixed background signal to the main speaker and the auxiliary speaker [each speaker], respectively; --[col 5:65- col 6:57] The device may determine gain values, based on the distance between the auxiliary speaker and the central axis which is calculated based on the [position] information about the main speaker and the auxiliary speaker, and may mix the main signal and the background signal, based on the determined gain values.  The device may determine gains to be applied to the main signal and the background signal, respectively, based on the position information of the speakers, and may perform mixing by using the main signal and the background signal to which the different gains are applied. The gain value that may be determined based on the position information may be determined as a value less than 1. The gain value with respect to the main signal [left/right balance is adjusted] may be determined as a value that is inversely proportional to the distance between the central axis and the auxiliary speaker [relative to the location of the speaker], and the gain value with respect to the background signal [left/right balance of each speaker is adjusted] may be determined as a value that is [directly] proportional to the distance between the central axis and the auxiliary speaker.  When the distance between the central axis and the auxiliary speaker is decreased, the gain value to be applied to the main signal that may be mixed with the background signal and may be output from the auxiliary speaker may be determined as a large value.  When the distance between the central axis and the auxiliary speaker is increased, the gain value to be applied to the background signal that is to be mixed with the main signal and is to be output from the main speaker may be determined as the large value; [Examiner interprets that since both the main and auxiliary speaker signals are adjusted relative to each other, one in direct proportion to a value, and another in inverse proportion to a value, and both based on the location of the auxiliary speaker, the left right balance of each speaker is adjusted relative to the location of the speaker]).
Carlsson, Dudar, Jeong, and Lee are considered to be analogous because they are from the field of audio reproduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving a direction finding signal from a speaker connected to an audio system, locating a speaker relative to a reference point, a vehicle, an audio system of a vehicle, an external speaker located external to the vehicle, external and internal speakers connected to the audio system of the vehicle, and adjusting audio balance of a speaker by an audio system based on a determined location of the speaker relative to the reference point, as taught by Carlsson, Dudar, and Jeong, to incorporate adjusting the audio balance of the one or more speakers based on the determined location of a different speaker, as disclosed by Lee, in order to provide optimal audio for listeners when using wireless speakers whose position may be changed by the user  (see Lee col 1:20-35: user may listen to audio using a plurality of speaker apparatuses. However, in a case of a wirelessly-connectable speaker apparatus, position movement of the speaker apparatus may frequently occur. Since audio performance provided to the user may vary according to a position of the speaker apparatus, if audio is output without consideration of the position of the speaker apparatus, optimal audio may not be provided to the user. When a plurality of speakers are used, an optimal audio effect may be provided in consideration of position information of each of the speakers). 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US 20180222384) in view of Carlsson et al. (US 20150256954; hereafter Carlsson) in view of Jeong et al. (KR 20150128616; hereafter Jeong) in view of Lee et al. (US-10,171,911; hereafter Lee), as applied in claim 9 above, and further in view of Akio (JP 2012049967).
Regarding claim 10, Dudar in view of Carlsson in view of Jeong and further in view of Lee teach all of the limitations of claim 9 above.
Dudar further discloses:
the in-vehicle Bluetooth enabled audio system (see Dudar ¶ 15, 19, 24: [15] internal speaker positioned to emit sound within a cabin of the vehicle.; --[19] infotainment head unit input); --[24] communication module, Bluetooth; [Dudar teaches an audio system that reproduces media audio (e.g., radio [audio source device], streamed music) via wireless Bluetooth interface at the audio system communication module]).
Carlsson further discloses:
Bluetooth-enabled audio system (see Carlsson ¶ 31: audio system is Bluetooth-enabled), 
of the Bluetooth speaker (see Carlsson 33, 47: [33] audio system can send media audio to its speakers over wireless links; --[47] audio system communicates wirelessly via Bluetooth with speakers; [Carlsson teaches an audio system that connects to Bluetooth-enabled speakers]).
Where the motivation to combine is the same as previously presented.
Furthermore, regarding claim 10, the combination of Dudar, Carlsson, Jeong, and Lee do not disclose  adjusts the audio balance of the […] speaker to provide a left/right balance reflective of an […] audio balance experience effectuated by the […] speaker.
Akio discloses: 
adjusts the audio balance of the […] speaker (see Akio ¶ 43-44: sound channel redistribution and reproduction determination description) 
to provide a left/right balance reflective of an audio in-vehicle audio balance experience effectuated by the speaker (see Akio ¶ 40-41, 43-44: [40] speaker position mapping system; --[41] speaker position storage; --[43-44] sound channel redistribution and reproduction determination description; [Akio discloses an audio device that adjusts an input audio signal, based on the spatial parameters and location(s) of an original speaker configuration (provide a left/right balance reflective of an audio in-vehicle audio balance experience effectuated by the in-vehicle speaker), for optimized spatial reproduction on a second, different speaker configuration (adjusts the audio balance of the […] speaker)]. 
Dudar, Carlsson, Jeong, Lee, and Akio are considered to be analogous because they are from the field of audio reproduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified the teachings of Dudar, Carlsson, Jeong, and Lee to incorporate the disclosure of Akio so that an audio signal reproduced through a second set of speakers coincides, at a given listening point, with the audio signal reproduced through a first set of reproduction speakers (see Akio ¶ 12: original speaker coincides with reproduced acoustic signal).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US 20180222384) in view of Carlsson et al. (US 20150256954; hereafter Carlsson) in view of Jeong et al. (KR 20150128616; hereafter Jeong) in view of Lee et al. (US-10,171,911; hereafter Lee), as applied in claim 8 above, and further in view of Jin et al. (US 20190306650; hereafter Jin) in view of Wahlberg (US 11245374) in view of Macours (US 20150358715).
Regarding claim 11, Dudar in view of Carlsson in view of Jeong and further in view of Lee teaches all of the limitations of claim 8 above.
The combination of Dudar, Carlsson, Jeong, and Lee do not disclose audio system adjusts the audio balance […] by at least one of adjusting at least one of a left and right channel volume output.
Jin discloses:
audio system adjusts the audio balance […] by at least one of adjusting at least one of a left and right channel volume output (see Jin ¶ 35, 36, FIGS. 4-6: [FIG. 4] demonstration of listener in an asymmetric speaker arrangement; --[FIG. 5] demonstration of listener in a widened speaker arrangement that achieves a balanced speaker set-up; –[FIG. 6] demonstration method for deriving weights to apply to audio signals of respective speakers; --[35] vehicle embodiment and gain adjustment; --[36] filter weighting system and unbalanced speaker arrangement; [Jin discloses an audio system that calculates a system of filter weights that can rebalance a vehicle sound stage for asymmetric speaker arrangements. In this system, in order to optimize a user’s listening experience, an audio system adjusts an input signal’s audio balance so that certain speakers’ volume(s) are louder or more prominent than others, based on listener position, using sweet spot correction methods based on delay and gain adjustment (adjusting a left and right channel volume output)]; Examiner interprets the broadest reasonable interpretation of “adjusting a left and right channel volume output” to encompass any adjusting of an original non-monophonic audio signal that results in a different adjusted signal from the original, so long as a difference in volume between the original and adjusted signals occurs.  Said difference in volume must be capable to be either audibly perceived or measured on both the left and right channels.  Said adjusting comprises adjusting the audio’s gain, frequency response (e.g. filtering), dynamic response, and/or content (e.g. instrumentation, voice, or other audio production means).
Dudar, Carlsson, Jeong, Lee, and Jin are considered to be analogous because they are from the field of audio reproduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified Dudar, Carlsson, Jeong, and Lee to incorporate the disclosure of Jin in order to redefine the sound stage for a respective listening position, thereby rebalancing it for asymmetric speaker arrangements (see Jin ¶ 35, 36: [35] respective listening position; --[36] asymmetric speaker arrangements).
Furthermore, regarding claim 11, the combination of Dudar, Carlsson, Jeong, Lee, and Jin do not expressly disclose of the Bluetooth speaker.
Wahlberg discloses: 
of the Bluetooth speaker (see Wahlberg Col 20:4-20, Col 21:55-67 – Col 22:1-4: [Wahlberg discloses a vehicle audio system that can include external Bluetooth speaker(s) that connect to the audio system via an external speaker interface that can output a signal wirelessly to a speaker using a Bluetooth transmitter]).
Dudar, Carlsson, Jeong, Lee, Jin, and Wahlberg are considered to be analogous because they are from the field of audio reproduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified Dudar, Carlsson, Jeong, Lee, and Jin to incorporate the disclosure of Wahlberg in order to wirelessly reproduce an input audio signal via a connected or paired device (see Wahlberg: Col 22:1-4).
Furthermore, regarding claim 11, the combination of Dudar, Carlsson, Jeong, Lee, Jin, and Wahlberg do not disclose mixing output of the left and right channel volume output.
Macours discloses: 
mixing output of the left and right channel volume output (see Macours ¶ 46, 47: [46] signal processor as down mixer; --[47] down-mixed output provided to a gain unit/amplifier which is then reproduced by loudspeaker) [Macours discloses an audio signal processor that can down mix (combine or sum) a left and right signal, that is then provided to a gain amplifier (channel volume output) which can then be reproduced by a loudspeaker].
Dudar, Carlsson, Jeong, Lee, Jin, Wahlberg, and Macours are considered to be analogous because they are from the field of audio reproduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention(s) to have modified Dudar, Carlsson, Jeong, Lee, Jin, and Wahlberg to incorporate the disclosure of Macours in order to support superior sound localization when providing a loudspeaker or loudspeakers with an audio signal for reproduction (see Macours ¶ 84: support superior sound localization).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G. ZELLER whose telephone number is (571) 272-5765. The examiner can normally be reached Monday - Thursday 10:00 AM - 7:30 PM and every other Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON G ZELLER/
Examiner, Art Unit 2659          

16 August 2022                             


/JIALONG HE/Primary Examiner, Art Unit 2659